office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 postf-142432-05 uilc date february to area_counsel tege pacific coast area sf from brinton t warren special counsel administrative provisions judicial practice division procedure administration subject application of sec_6700 penalty with respect to various participants in tax- exempt bond issuance this chief_counsel_advice responds to your assistance request dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issue whether the service can impose the sec_6700 penalty against an individual participating in a bond transaction when the individual gave information to another participant about a material matter when the individual knows or has reason to know that the information is false or fraudulent and the other participant who also knows or has reason to know that the statement is false will use such false information to make or furnish a subsequent false or fraudulent statement regarding the tax benefits of the transaction conclusion yes the service can impose the penalty on a participant to a bond transaction that made or furnished or caused to be made or furnished a false or fraudulent statement regarding the tax_benefit of the transaction for purposes of sec_6700 the postf-142432-05 participant makes or furnishes or causes another person to make or furnish a false or fraudulent statement regarding the tax benefits of the transaction if the participant who provided false or fraudulent material information or withheld information that necessitated a false conclusion was sufficiently involved in the transaction and knew another participant would use the information or its absence to make or furnish a subsequent false or fraudulent statement regarding the tax benefits of the transaction facts the facts are fully set forth in the incoming memorandum in summary the matters involve the issue of obligations bonds issued on behalf of a political_subdivision of a state various participants may be involved in such bond offerings you have asked us to accept for purposes of this memorandum that some of the participants to the bond issue made false statements regarding the tax benefits of the transaction to other participants who then used those statements to make false statements themselves regarding the tax benefits of the transaction you have asked us to accept for purposes of this memorandum that these participants were sufficiently involved in the transaction and knew or had reason to know that their statements were false and in the case of some of the participants knew another participant would use the information to make or furnish a subsequent false or fraudulent statement regarding the tax benefits of the transaction law and analysis sec_6700 of the internal_revenue_code imposes a penalty upon persons who promote abusive tax_shelters sec_6700 provides in pertinent part that the penalty applies to any person who a organizes or assists in the organization of - i a partnership or other entity ii any investment plan or arrangement or iii any other plan or arrangement or b participates directly or indirectly in the sale of any interest in an entity or plan or arrangement referred to in paragraph a and makes or furnishes or causes another person to make or furnish in connection with such organization or sale - a a statement with respect to the allowability of any deduction or credit the excludability of any income or the securing of any other tax_benefit by reason of holding an interest in the entity or participating in the plan or arrangement which the person knows or has reason to know is false or fraudulent as to any material matter or b a gross_valuation_overstatement as to any material matter generally the penalty is the lesser_of dollar_figure or of the gross_income derived or to be derived from the activity by the person on which the penalty is imposed however if postf-142432-05 the penalty is imposed with respect to an activity that involves a statement described in sec_6700 then the penalty i sec_50 of the gross_income derived or to be derived from the activity by the person on which the penalty is imposed sec_6700 flush language courts have recognized that a separate sec_6700 penalty applies to each separate legal entity that engages in the conduct sec_6700 prohibits see eg 766_fsupp_1248 e d n y aff'd in part and rev'd in part 989_f2d_1290 2d cir whether the penalty should be asserted in a particular case is a highly factual determination and can only be made on a case by case basis the service bears the burden_of_proof with respect to each element of sec_6700 sec_6702 the burden_of_proof must be met by the preponderance of evidence see 67_f3d_469 2d cir there is no period of limitations for assessment of the penalty see cappozzi v united_states 980_f2d_872 2d cir 977_f2d_1296 8th cir 908_f2d_18 5th cir at issue here are bond offerings where participants to the bond offering either conveyed facts that were necessary for another to represent or represented themselves that interest_income earned with respect to the bonds may be excluded from the investors’ gross_income pursuant to sec_103 congress has stated that the terms investment plan or arrangement and other plan or arrangement include obligations issued by or on behalf of state or local governments that are represented as those described in sec_103 h_r rep no 101st cong 1st sess pincite therefore the bonds are an arrangement with respect to which the service may impose a penalty under sec_6700 against any person who directly or indirectly organized or assisted in the organization of the bonds or participated in the sale of the bonds sec_7701 defines person as an individual a_trust estate partnership_association company or corporation in the context of a bond offering the term person includes but is not limited to bond counsel investment bankers issuers conduit borrowers financial advisors feasibility consultants engineers and counsel to any of those participants h_r rep no pincite in addition congress clarified that the sec_6700 penalty could apply to other persons who are involved in the organization or sale of such state_or_local_government bonds and know or have reason to know that their opinions offering documents reports or other statements or materials on which they relied in making such statements are false or fraudulent as to any matter material to the tax exemption of the interest on the bonds a person who makes a statement facilitating the issuance or sale of state_or_local_government bonds including a sale occurring subsequent to the issuance of the bonds is involved in the organization or sale of such bonds postf-142432-05 h_r rep no pincite thus it appears congress specifically intended that all the various participants in a bond offering be within the definition of person for purposes of sec_6700 provided they were involved in the organization or sale of the bonds and they knew or should have known the information was false or fraudulent as to any matter material to the tax exemption of the interest on the bonds organization or sale of the bonds would occur if a participant made a statement that facilitated the issuance of the bonds if participants knew their opinion offering document report or statement was false with respect to a material matter then the service could potentially impose a penalty under sec_6700 against those participants so long as the other requirements of sec_6700 were met a statement can be either written or oral 761_f2d_1056 5th cir there are two types of statements that fall within the statutory bar of sec_6700 statements directly addressing the availability of tax benefits and those concerning factual matters that are relevant to the availability of tax benefits see buttorff supra unites states v petrelli 704_fsupp_122 n d ohio statements in the tax-exempt_bond area include opinions offering documents reports or other statements or materials on which they relied in making such statements that are false or fraudulent as to any matter material to the tax exemption of the interest on the bonds h_r rep no pincite emphasis added thus the term statement includes information that is false or fraudulent as to any matter material to the tax exemption of the interest on the bonds that other participants such as special tax counsel and private_placement agents use to make statements such information is considered a statement and the service can impose the sec_6700 penalty against the person who made or furnished or caused another to make or furnish the statement if the statement was false or fraudulent with respect to a material matter a matter is material if it has a substantial impact on the decision making process of a reasonably prudent investor buttorff f 2d pincite the service does not need to prove actual reliance by the investor id in bond offerings statements concerning the exemption of interest on the bonds or facts relevant to that issue are clearly material as a key factor for investors is whether the interest will be exempt from taxation in addition to actually making statements regarding the tax benefits of a transaction or facts necessary to determine the tax benefits a person may be liable for the penalty if they furnished such statements thus the service might be able to impose the penalty against participants who provided such statements to the investors for example participants who disseminate false statements and knew they were false as part of their activities in organizing and promoting the bond offering such as a program advisor may have furnished false statements see 78_fsupp2d_856 e d wis aff'd 228_f3d_804 7th cir cert_denied 533_us_902 121_sct_2242 promoters who sold an informational program which contained false statements concerning tax benefits that provided instructions for postf-142432-05 avoiding federal income_taxation were considered to have furnished false statements to the purchasers of the program by the very act of selling them the program whether a person knows or has reason to know that such person's statement is false or fraudulent as to any material matter depends upon that person's role in the organization or sale h_r rep no pincite in addition the courts often look to three factors to determine whether a person had the requisite knowledge to violate sec_6700 the extent of the person's reliance on knowledgeable professionals the person's level of sophistication and education the person's familiarity with tax matters see eg 202_f3d_1093 9th cir participants can rely on matters of fact or material provided by other participants necessary to make their own statements or draw their own conclusions unless they have actual knowledge or a reason to know of its inaccuracy or the statement is not credible or reasonable on its face h_r rep no pincite in the facts as presented the participants identified appear involved enough that the transaction would not have happened without their involvement in addition these participants helped prepare or supervise the preparation of statements or documents concerning the transaction and the tax benefits of the transaction that were provided to investors these participants knew their statements were false and that the other participants using those statements knew or had reason to know they were false if the participant who provided the false or fraudulent material information or withheld information that necessitated a false conclusion was extensively involved in the transaction and knew another participant would use the information or its absence to make or furnish a statement regarding the tax benefits of the transaction then that participant made or furnished a statement with respect to the tax benefits of the transaction that was false with respect to a material matter consequently the service could impose the sec_6700 penalty against that participant in addition as the participants who used the information or its absence to make or furnish their own subsequent statements regarding the tax benefits of the transaction knew the information or its absence was false or necessitated a false conclusion the service also could impose the sec_6700 penalty against those participants as discussed above the service may impose the sec_6700 penalty on the person who actually made or furnished a false or fraudulent statement concerning the tax benefits of the transaction or against a person who caused such statement to be made sec_6700 does not limit by its terms the particular means by which a person may cause another person to make or furnish a false statement nor the degree of attenuation between these two people's actions section a of the omnibus budget reconciliation act obra of pub_l_no amended sec_6700 by inserting directly or indirectly after participates in paragraph b and by inserting or causes another person to make or furnish after makes or furnishes in paragraph the legislative_history states that the amendments made in were made to clarify that the penalty applies to direct and indirect actions h_r rep no pincite as even the indirect actions of participants may subject them to the postf-142432-05 sec_6700 penalty participants cannot try to avoid the penalty by using other participants to make false statements regarding the tax benefits of the transaction for example an individual was considered to have caused others to make fraudulent statements due to the individual’s high level of involvement in the transaction where the individual was involved in the management of an entity that participated in a plan or arrangement subject_to the sec_6700 penalty estate pres servs f 3d pincite the court also considered the fact that the individual voted to approve the materials distributed to investors which contained false statements concerning the tax benefits of the transaction id in the facts presented the participants were all sufficiently involved in making the bond offering and the preparation or supervision of documents necessary for the bond offering participants who made or furnished statements regarding the tax benefits of the transaction or facts necessary to determine the tax benefits of the transaction may have caused other participants to make such statements by providing them with or withholding information they knew the other participants needed and would use to make their statements regarding the transaction while whether the service may assert the sec_6700 penalty against participants in the bond offering depends on their role in a bond offering the service should conduct thorough examinations of the activities of the participants in question in order to determine whether the penalty should be asserted the question of whether the penalty should be asserted is a highly factual determination that will vary from case to case we will be pleased to continue to work closely with you when developing these cases case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any further questions please call us at
